DONNELLY, Judge,
concurring in result.
In State ex rel. Weinstein v. St. Louis County, 451 S.W.2d 99, 102 (Mo. banc 1970), this Court held:
“If, after the Juvenile Court, acting under the supervisory control of the Circuit Court of St. Louis County, determines its needs as to personnel and fixes compensation, the County Council deems such action to be unreasonable, the County Council may file a petition for review and final determination of such question in this Court, which has final superintending control over the Circuit Court of St. Louis County and its Juvenile Court. Article V, § 4, Const, of Mo. 1945, V.A. M.S. Necessarily, in order not to interfere with operations of the Juvenile Court, such petition must be filed without unnecessary delay. In the absence of a determination, pursuant to such petition for review, that the action of the Juvenile Court is unreasonable, its order with respect to the personnel reasonably needed and their compensation will be final, and under such circumstances mandamus will lie, if necessary, to compel payment.”
We have now had several years’ experience with the Weinstein procedure. I be*903lieve it has failed its purpose and that a different approach is demanded.
I agree that in order that a Circuit Court may administer justice it is essential that it control the employees who assist it. However, the Circuit Court does not have power to levy taxes in order to defray expenses necessary to perform its judicial functions. The taxing power is in the County. Mo. Const. Art. X, § 1 and Art. YI, § 18(d). Therefore, I believe a more reasonable and practical approach requires that the Circuit Court fix the compensation of employees serving it, but that, in so doing, it not exceed reasonable amounts appropriated by the County for the total operation of the Court. It is the County which must supply the funds.-
In Missouri, the powers of government are divided into three distinct departments — the legislative, executive and judicial. Mo.Const. Art. II, § 1. The fiscal power is in the County. The Court should comply with the fiscal limitation set by the County. Should the County officials act arbitrarily or capriciously and fail to provide for the payment of adequate compensation to employees serving the Court, resulting in an impairment or destruction of the administration of justice, they should be required to do so by mandamus. Cf. Leahey v. Farrell, 362 Pa. 52, 66 A.2d 577; State ex rel. Koehler v. Bulger, 289 Mo. 441, 233 S.W. 486; State ex rel. Shartel v. Humphreys, 338 Mo. 1091, 93. S.W.2d 924. In short, I would shift the burden of showing unreasonableness from the County to the Court.
I concur in the result.